


 
EXHIBIT 10-5
 
 
INCREASED FACILITY ACTIVATION NOTICE


To:    JPMorgan Chase Bank, N.A.,
as Administrative Agent under the Amended and Restated Credit Agreement referred
to below
Reference is made to the Amended and Restated Competitive Advance and Revolving
Credit Agreement (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), dated as of August 5, 2013,
among Gannett, the Lenders party thereto from time to time, JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
other parties party thereto. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
This notice is an Incremental Facility Activation Notice referred to in Section
2.1(d) of the Credit Agreement and Gannett, and each Lender party hereto hereby
notify you that:
1.
Each Lender party hereto agrees to provide commitments and make Incremental
Loans in the form of an increase in the existing Facilities (collectively, the
“Incremental Facilities”) in the amount set forth under such Lender’s name on
the signature pages hereof under the caption “Incremental Facility Amount”.

2.
The Facilities to be increased are the Five-Year Facility and the Term Facility.

3.
The Incremental Facility Closing Date is September 25, 2013.    

4.
The aggregate principal amount of the Incremental Facilities contemplated hereby
is:



Five Year Facility: $115,000,000.00
Term Facility: $10,000,000.00
5.
The Term Loans of each Lender party hereto shall mature in 20 consecutive
quarterly installments, commencing on December 31, 2013, each of which shall be
in an amount equal to (i) the percentage which the principal amount of such
Lender’s Term Loans made on the Incremental Facility Closing Date constitutes of
the aggregate principal amount of Term Loans made on the Increased Facility
Closing Date multiplied by (ii) the amount set forth below opposite such
installment:



Installment
Principal Amount
December 31, 2013
$500,000
March 31, 2014
$500,000
June 30, 2014
$500,000
September 30, 2014
$500,000
December 31, 2014
$500,000
March 31, 2015
$500,000
June 30, 2015
$500,000
September 30, 2015
$500,000
December 31, 2015
$500,000
March 31, 2016
$500,000
June 30, 2016
$500,000





--------------------------------------------------------------------------------








Installment
Principal Amount
September 30, 2016
$500,000
December 31, 2016
$500,000
March 31, 2017
$500,000
June 30, 2017
$500,000
September 30, 2017
$500,000
December 31, 2017
$500,000
March 31, 2018
$500,000
June 30, 2018
$500,000
2018 Extended Termination Date
Aggregate principal amount of Term Loans made on the Incremental Facility
Closing Date outstanding



6. The Incremental Facility Maturity Date for the Incremental Facilities is the
2018 Extended Termination Date.
7.
The Applicable Margin for each of the Incremental Facility shall be the same as
the Applicable Margin for the applicable existing Facility. The Commitment Fees
shall be paid to the increased Five Year Facility in the same manner as the
existing Five Year Facility.

8.
The agreement of each Lender party hereto to make available the Incremental
Facilities on the Increased Facility Closing Date is subject to the satisfaction
of the following conditions precedent:

(a)
The Administrative Agent shall have received this notice, executed and delivered
by Gannett and each Lender party hereto.

(b)
In the case of Incremental Loans that are an increase of an existing Facility,
such Incremental Loans shall have the same terms as the existing Loans under
such Facility in all respects.

(c)
Other than amortization, pricing, fees and the maturity date, each new
Incremental Facility (x) shall rank pari passu with the Term Facility and the
Five-Year Facility, as applicable, in right of payment, (y) shall have the same
terms as the Term Facility or the Five-Year Facility, as applicable, or such
terms as are reasonably satisfactory to the Administrative Agent and Gannett,
and (z) except as set forth above, shall be treated substantially the same as
the existing Term Facility or the Five-Year Facility, as applicable (in each
case, including with respect to mandatory and voluntary prepayments)

(d)
After giving effect to the making of the Incremental Facility contemplated
hereby on the Increased Facility Closing Date, (i) each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of such date as if made
on and as of such date, except for representations and warranties made as of a
specific earlier date that shall be true and correct in all material respects as
of such date, and (ii) no Default or Event of Default shall have occurred and be
continuing.







--------------------------------------------------------------------------------








[Signature page follows]








































































































--------------------------------------------------------------------------------


















IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of September 25, 2013.




GANNETT CO., INC.


By:/s/ Michael A. Hart
Name: Michael A. Hart    
Title: Vice President & Treasurer






RBS CITIZENS, N.A.,
as Lender


By:/s/ Hassan Sayed
Name: Hassan Sayed    
Title: Vice President


Increase in Five Year Commitments: $46,000,000.00
Increase in Term Loans: $4,000,000.00






TD Bank, N.A.
as Lender


By: /s/ Shivani Agarwal
Name: Shivani Agarwal    
Title: Senior Vice President


Increase in Five Year Commitments: $69,000,000.00
Increase in Term Loans: $6,000,000.00






CONSENTED TO: JPMorgan Chase Bank, N.A., as Administrative Agent




By:/s/ Peter B. Thauer
Name: Peter B. Thauer    
Title: Managing Director












--------------------------------------------------------------------------------








